Title: To James Madison from William Charles Coles Claiborne, 28 August 1806
From: Claiborne, William Charles Coles
To: Madison, James



Sir,
Nachitoches August 28th 1806.

My official letter of this date, to the Secretary of War which I presume you will have the perusal of, will acquaint you with the cause of my visiting this Post, the part I have acted since my arrival, and also of the unpleasant state of things in this vicinity.
I have received under cover from your department, Commissions for James Mather Senior and Piere Fauches as Legislative Councellors, and which I shall deliver on my return to New Orleans.  I am Sir, Verry Respectfully Yo: hble Servt

William C. C. Claiborne

